FORD, District Judge.
The motion of defendants for separate statements under Rule 10(b), Federal Rules of Civil Procedure, 28 U.S.C.A., is denied. The gist of this action is a single conspiracy as stated by plaintiff’s counsel at the hearing on the motion.
The motion for a more definite statement under Rule 12(e) is allowed and the' plaintiff will set out in detail the statements of material facts and omissions of material facts in the registration and prospectus filed with the Securities and Exchange Commission with respect to the common stock of the Plymouth Rubber Company, Inc., under the provisions of the Securities Act of 1933, 15 U.S.C.A. § 77a et seq., upon which the plaintiff relies in making the claim set forth in the amended complaint.